[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-10581                     October 31, 2005
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK


                D. C. Docket No. 04-00177-CV-T-17-TBM

SHEILA OLIVIA DAVIS,


                                                           Plaintiff-Appellant,

                                  versus

POLK COUNTY SHERIFF'S OFFICE,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                            (October 31, 2005)




Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Sheila Olivia Davis, proceeding pro se, appeals the district court’s dismissal

of her amended complaint alleging discrimination and retaliation based on her race

pursuant to Title VII, 42 U.S.C. §§ 2000e-2(a), 2000e-3(a). The district court

dismissed Davis’s amended complaint sua sponte after determining Davis’s claim

was untimely because her EEOC charge was not filed within 300 days of the last

discriminatory act, and was therefore frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).1 Davis asserts the district court abused its discretion when it

dismissed her claim because her case was not untimely. She also seeks recusal of

the district judge upon remand. We affirm the district court.

      We review the dismissal “of an in forma pauperis action as frivolous under

§ 1915(e)(2)(B)(i) for abuse of discretion.” Mitchell v. Brown & Williamson

Tobacco Corp., 294 F.3d 1309, 1315 (11th Cir. 2002). An action “is frivolous if it

is without arguable merit either in law or fact.” Bilal v. Driver, 251 F.3d 1346,

1349 (11th Cir. 2001).

      As an initial matter, the Polk County Sheriff’s Office (Sheriff’s Office)

contends Davis’s appeal is untimely. A notice of appeal in a civil case must be

filed “within 30 days after the judgment or order appealed from is entered.” Fed.

R. App. P. 4(a)(1)(A). If a separate document is required by Federal Rule of Civil



      1
          Davis also filed a motion to proceed in forma pauperis in the district court.

                                                  2
Procedure 58(a)(1), then the order is not entered until either the “judgment or order

is set forth on a separate document” or 150 days have passed since the judgment or

order was entered in the civil docket. Fed. R. App. P. 4(a)(7)(A)(ii).

      The district court’s order of dismissal with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B) required a separate document. Since the order was entered on the

docket on August 6, 2004, but not set forth on a separate document, it was not

entered for the purposes of filing a notice of appeal until January 3, 2005. Davis’s

notice of appeal, filed either on January 27 or January 28, 2005, is therefore timely

to appeal the district court’s order of dismissal.

      Davis’s notice of appeal does not designate any order being appealed as

required by Fed. R. App. P. 3(c)(1)(B). Because the requirements of Rule 3 are

jurisdictional, Smith v. Barry, 112 S. Ct. 678, 682 (1992), we are obligated to

review sua sponte whether Davis complied with Fed. R. App. P. 3(c)(1)(B). See

Finn v. Prudential-Bache Sec., Inc., 821 F.2d 581, 584–85 (11th Cir. 1987). A

notice of appeal must “designate the judgment, order, or part thereof being

appealed.” Fed. R. App. P. 3(c)(1)(B). Failure to abide by this requirement

generally precludes us from reviewing any judgment or order not so specified.

McDougald v. Jenson, 786 F.2d 1465, 1474 (11th Cir. 1986). However, we

liberally construe this requirement “in favor of the appellant where the intent to



                                            3
appeal an unmentioned or mislabeled ruling is apparent and there is no prejudice to

the adverse party.” Campbell v. Wainwright, 726 F.2d 702, 704 (11th Cir. 1984).

        Davis’s notice of appeal reads, “Plaintiff is filing a NOTICE OF APPEAL

to the UNITED STATES COURT OF APPEALS, ELEVENTH CIRCUIT,

ATLANTA, GEORGIA.” Davis’s brief challenges the district court’s finding that

her charge was untimely. The Sheriff’s Office’s brief addresses the district court’s

order of dismissal, contesting the appeal’s timeliness as well as briefing the merits

of the issue. Davis evidenced an intent to appeal the dismissal of her amended

complaint and the Sheriff’s Office has not been prejudiced. Therefore, we have

jurisdiction over Davis’s appeal of the order dismissing her amended complaint.

      A prerequisite to bringing suit under Title VII is the timely filing of a charge

of discrimination. Maynard v. Pneumatic Prods. Corp., 256 F.3d 1259, 1262 (11th

Cir. 2001). 42 U.S.C. § 2005e-5(e)(1) sets out the amount of time a claimant has

to file a charge with the EEOC.

      A charge under this section shall be filed within one hundred and
      eighty days after the alleged unlawful employment practice occurred
      . . . except that in a case of an unlawful employment practice with
      respect to which the person aggrieved has initially instituted
      proceedings with a State or local agency with authority to grant or
      seek relief from such practice or to institute criminal proceedings with
      respect thereto upon receiving notice thereof, such charge shall be
      filed by or on behalf of the person aggrieved within three hundred
      days after the alleged unlawful employment practice occurred, or
      within thirty days after receiving notice that the State or local agency

                                           4
       has terminated the proceedings under the State or local law, whichever
       is earlier . . . .

§ 2005e-5(e)(1). Since Florida is a deferral state,2 a charge must be filed within

300 days of the last discriminatory act. E.E.O.C. v. Joe’s Stone Crabs, Inc., 296

F.3d 1265, 1271 (11th Cir. 2002).

       Davis alleged the most recent acts of discrimination occurred on or about

May 1998, but she did not file charges with the EEOC until May or June 2003.

Assuming Davis filed timely charges with the administrative agency, making the

longer 300 day period applicable to her case, Davis cannot satisfy the prerequisite

of a timely filed charge. Since the district court did not err in concluding that

Davis’s EEOC charge was untimely, it did not abuse its discretion in dismissing

her amended complaint. Because we affirm the district court, we do not reach the

issue of whether the district court judge should be recused.

       AFFIRMED.




       2
          Deferral states “prohibit the unlawful employment practice at issue and have established
state or local authorities to grant or seek relief for such practice.” Maynard, 256 F.3d at
1262–63.

                                                5